DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed January 26, 2022 have been fully considered but they are not persuasive. Applicant has amended claim 2 in an attempt to overcome the rejection under 35 U.S.C. 112(b); however, amended claim 2 is still rejected under 35 U.S.C. 112(b) for various deficiencies.  Amended claim 2 recites a potassium carbonate solution that is mixed with the combination of solutions 1 and 2.  The Examiner notes that the adding potassium carbonate is not shown in the reaction scheme of claim 2, thus the reaction scheme is incomplete.  The Examiner also takes issue with the overall language of claim 2 which as presented is replete with grammatical errors.  The Examiner also takes issue with the language of claims 4-6 and 9 in which some of the limitations are misplaced in the claims.  Also, the Examiner notes that claim 9 recites a step of extracting with dichloromethane and deionized water that is not shown in the reaction scheme in claim 2.  The Examiner will detail all of the errors below, and requests that Applicant amend the claims in accordance with the specification to overcome the rejections under 35 U.S.C. 112(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4, 5, and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
  For claim 2, the reaction scheme is incomplete as it does not show a step of mixing solutions 1 and 2 with an aqueous solution of potassium carbonate, and a step of extracting solution 3 with dichloromethane and deionized water.
For claim 2 at step (4), the phrases “in the step (1)” and “in the step (2)” are improperly worded, and should read --in step (1)-- and --in step (2)--.
For claim 2 at step (4), the phrase “and then added the aqueous solution” is improperly worded and should read --and then adding the aqueous solution--.
For claim 2 at step (4), it is unclear what Applicant regards as “vacuumized.”  It appears that Applicant intends to recite a solution placed under vacuum; however, the Examiner is unable to determine the metes and bounds surrounding the word vacuumized, thus the claim is indefinite.
For claim 2 at step (4), the phrase “is carried out a heating reaction” is unclear and improperly worded.  It appears that Applicant intends to recite a step of heating the solutions; however, the Examiner is unable to determine the metes and bounds of the phrase “is carried out a heating reaction.”  The Examiner notes that step (4) of claim 2 is generally unclear and replete with grammatical errors and is unclear with respect to the steps that are being performed.
For claim 4, the phrases “in the step (1)” and “in the step (2)” are improperly worded, and should read --in step (1)--, and --in step (2)-- respectively.  Also for claim 4, the Examiner notes that the molar ratio should be fully recited before the phrase “in step 1.”  For example, claim 4 
For claim 5, the Examiner notes that the molar ratio should be fully recited before the phrase “in step 1.”  For example, claim 5 should recite --wherein a molar ratio of the N,N-diphenyl-[1,1’-biphenyl]-4-4’-diamine to potassium carbonate in step 3 is 1:(1-10) in step 1--. 
For claim 9, the step of extracting with dichloromethane and deionized water is not shown in the reaction scheme of claim 2.  As such, the reaction scheme as shown in claim 2 is incomplete, and unclear with respect to the extracting step.  Also for claim 9, the phrases “the solution 3” and “the step (4)” should be changed to --solution 3--, and --step (4)--.
Allowable Subject Matter
Claim 1 is allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach or suggest a fluorescent compound as recited in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DWAN A GERIDO whose telephone number is (571)270-3714. The examiner can normally be reached Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DWAN A GERIDO/Examiner, Art Unit 1797                                                                                                                                                                                                        
/BRIAN R GORDON/Primary Examiner, Art Unit 1798